               Case 2:16-cr-00044-RSM Document 60 Filed 11/02/20 Page 1 of 4




 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8       UNITED STATES OF AMERICA,                      CASE NO. CR16-44 RSM

 9                   Plaintiff,                         ORDER DENYING DEFENDANT’S
                                                        MOTION FOR COMPASSIONATE
10            v.                                        RELEASE

11       JASON CHRISTENSEN,

12                   Defendant.

13           On September 3, 2020, the Court received a letter from Defendant in this matter. Dkt.

14   #49. The letter, after highlighting the spread of COVID-19, the threat it posed to both Defendant

15   and his family, and the effort to reduce incarcerated populations to reduce the spread in

16   correctional facilities, requested that the Court consider allowing Defendant to serve the

17   remainder of his sentence on home confinement. Id. at 1. In support of the request, Defendant

18   focused primarily on the positive changes he has made in his life and his prospects of successfully

19   transitioning to home confinement. Id.

20           The Court construes Defendant’s letter as a motion for compassionate release and notes

21   that the government’s response is consistent with that conclusion.1 For its part, the government

22
     1
       The government has also noted that “pursuant to General Order 03-19, the government brought
23
     the defendant’s letter to [the] attention of the Federal Public Defender to determine if counsel
     would be appointed for [defendant]. In an e-mail dated September 11, 2020, the Federal Public
24
     Defender indicated that no counsel would be appointed.” Dkt. #54 at 1 n.1.

     ORDER – 1
              Case 2:16-cr-00044-RSM Document 60 Filed 11/02/20 Page 2 of 4




 1   maintains that Defendant has failed to exhaust his administrative remedies—barring relief—and

 2   that, regardless, Defendant’s motion should be denied on the merits because he is not at an

 3   elevated risk from COVID and, if released, would “pose[] a clear risk to the community.” Dkt.

 4   #54 at 1–2. Finding it dispositive, the Court addresses the exhaustion of administrative remedies.

 5          “‘[A] judgment of conviction that includes [a sentence of imprisonment] constitutes a

 6   final judgment’ and may not be modified by a district court except in limited circumstances.”

 7   Dillon v. United States, 560 U.S. 817, 824 (2010) (citing 18 U.S.C. § 3582(b)). The First Step

 8   Act of 2018 recently expanded those circumstances by allowing prisoners to directly petition

 9   district courts for compassionate release after exhausting administrative remedies.

10          (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
            motion of the defendant after the defendant has fully exhausted all administrative
11          rights to appeal a failure of the Bureau of Prisons to bring a motion on the
            defendant’s behalf or the lapse of 30 days from the receipt of such a request by
12          the warden of the defendant's facility, whichever is earlier, may reduce the term
            of imprisonment (and may impose a term of probation or supervised release with
13          or without conditions that does not exceed the unserved portion of the original
            term of imprisonment), after considering the factors set forth in section 3553(a)
14          to the extent that they are applicable, if it finds that—

15              (i) extraordinary and compelling reasons warrant such a reduction; or

16              (ii) the defendant is at least 70 years of age, has served at least 30 years in
                prison, pursuant to a sentence imposed under section 3559(c), for the offense
17              or offenses for which the defendant is currently imprisoned, and a
                determination has been made by the Director of the Bureau of Prisons that the
18              defendant is not a danger to the safety of any other person or the community,
                as provided under section 3142(g);
19
            and that such a reduction is consistent with applicable policy statements issued by
20          the Sentencing Commission . . . .

21   18 U.S.C. § 3582(c)(1)(A) (italics reflect amendment under the First Step Act).

22          Defendant’s motion fails to comply with the clear requirement that he exhaust his

23   administrative remedies prior to seeking relief from the Court. Defendant’s first letter did not

24

     ORDER – 2
                 Case 2:16-cr-00044-RSM Document 60 Filed 11/02/20 Page 3 of 4




 1   address exhaustion. However, the government specifically argued that Defendant had failed to

 2   exhaust administrative remedies:

 3                    To qualify for a reduction in sentence, the defendant bears the burden of
               showing he satisfied the exhaustion requirement. See United States v. Van Sickle,
 4             2020 WL 2219496, at *3 (W.D. Wash. May 7, 2020) (citing cases). Here the
               defendant makes no reference to having made a request to the warden and, when
 5             checked, the Bureau of Prisons database contained no evidence of such a request.

 6                      Based on the statutory text this provision is a mandatory precondition to
               eligibility for a reduction in sentence. Indeed, every appellate court to have
 7             considered this provision to date has so found. See United States v. Alam, 960
               F.3d 831, 834 (6th Cir. 2020) (describing this perquisite as an “unyielding
 8             procedural requirement.”); United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)
               (failure to meet this requirement is a “glaring roadblock foreclosing
 9             compassionate release.”); United States v. Franco, [973 F.3d 465] (5th Cir. Sept.
               3, 2020) (same); United States v. Springer, [820 F. App’x 788] (10th Cir. July 15,
10             2020) (same). Thus, as this Court has found, Christensen’s motion must be denied
               on that basis. United States v. Route, 2020 WL 2063679 (W.D. Wash. Apr. 29,
11             2020).

12   Dkt. #54 at 6.

13             Despite the government’s clear argument that he had failed to exhaust his administrative

14   remedies and the clear weight of authority indicating that a failure to exhaust administrative

15   remedies requires denial of a compassionate release motion, Defendant failed to address the

16   matter in his reply. Dkt. #59. Rather, Defendant advances his initial arguments that COVID

17   presents a significant risk to him and his family, that he has made significant strides during his

18   time in prison, and that he has no intention of posing a risk of harm to others or the community

19   if released. Id. The Court is sympathetic to Defendant’s arguments—even though they are likely

20   too general to warrant relief should Defendant exhaust his administrative remedies—but the law

21   is clear. In light of his failure to exhaust administrative remedies, Defendant’s motion must be

22   denied.

23   //

24   //

     ORDER – 3
             Case 2:16-cr-00044-RSM Document 60 Filed 11/02/20 Page 4 of 4




 1         Accordingly, and having considered Defendant’s motion, the related briefing, the

 2   documents and exhibits submitted in support, and the remainder of the record, the Court

 3   ORDERS that Defendant’s motion seeking compassionate release (Dkt. #49) is DENIED.

 4         Dated this 2nd day of November, 2020.

 5

 6

 7                                            A
                                              RICARDO S. MARTINEZ
 8                                            CHIEF UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER – 4
